UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT DEMETRIUS CRONER, a/k/a Meat,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cr-00090-2)


Submitted:   June 11, 2012                 Decided:   June 22, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Demetrious Croner pled guilty to one count of

conspiracy to distribute marijuana, in violation of 21 U.S.C.

§ 846 (2006).         He was sentenced to 151 months in prison.                      In

accordance    with     Anders    v.   California,          386 U.S. 738   (1967),

Croner’s attorney has filed a brief certifying that there are no

meritorious     issues    for    appeal        but       questioning     whether     the

district court (1) erred in increasing Croner’s offense level

based   on   his    leadership     role       in    the    offense;      (2)    properly

calculated Croner’s Criminal History Category; and (3) imposed a

reasonable sentence.       Although informed of his right to due so,

Croner has not filed a supplemental pro se brief.                      We affirm.

             Croner    first    challenges         the    three-level     enhancement

imposed for     his    leadership      role    in    the    conspiracy.          Section

3B1.1(b),    U.S.     Sentencing      Guidelines         Manual   (“USSG”)       (2010),

provides for such an increase where the defendant served as a

manager or supervisor of criminal activity that involved five or

more participants or was otherwise extensive.                          We review for

clear error a district court’s finding that a defendant held a

leadership role in the crime.                 United States v. Thorson, 633
F.3d 312, 317 (4th Cir. 2011).

             Here, Croner admitted to his leadership role in the

conspiracy.        Further, his presentence report (“PSR”) indicated

that the conspiracy involved more than five people in a large-

                                          2
scale scheme to traffic marijuana from Arizona to West Virginia.

Accordingly, the district court’s application of USSG § 3B1.1(b)

was not clearly erroneous.

              We also review for clear error the district court’s

calculation     of     Croner’s         Criminal     History   Category.          United

States v. McManus, 23 F.3d 878, 882 (4th Cir. 1994).                              Having

carefully reviewed the record and counsel’s relevant objections

below, we find no error in the district court’s determination of

Croner’s Criminal History Category.

              Finally, we consider Croner’s general challenge to the

reasonableness        of     his      sentence.       We   review    a    sentence   for

reasonableness using an abuse of discretion standard.                            Gall v.

United States, 552 U.S. 38, 51 (2007).                     The first step in this

review requires us to ensure that the district court committed

no significant procedural error.                     United States v. Evans, 526
F.3d 155,    161    (4th       Cir.    2008).       Procedural     errors      include

improperly calculating the Guidelines range, failing to consider

the    § 3553(a)      sentencing         factors,      sentencing        using   clearly

erroneous facts, or failing to adequately explain the sentence.

Gall, 552 U.S. at 51.              Only if we find a sentence procedurally

reasonable      may     we      consider       its   substantive     reasonableness.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

Here, we      discern      no    basis    to    conclude    that    Croner’s     within-

Guidelines     sentence         was    either      procedurally     or    substantively

                                               3
unreasonable.     See United States v. Powell, 650 F.3d 388, 395

(4th   Cir.)    (noting   this   court   presumes    sentence       within

applicable Guidelines range to be reasonable), cert. denied, 132
S. Ct. 350 (2011).

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.             We therefore

affirm Croner’s conviction and sentence.         This court requires

that counsel inform Croner, in writing, of his right to petition

the Supreme Court of the United States for further review.             If

Croner requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on Croner.            We

dispense   with   oral    argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                     4